Exhibit 10-G

SUMMARY COMPENSATION SHEET

 

The following summarizes certain compensation decisions taken by the
Compensation Committee (the "Committee") and/or the Board of Directors ("Board")
of Shoe Carnival, Inc. (the "Company"), with respect to the compensation of the
Company’s named executive officers and directors.

 

1. 2013 Base Salary

 

The Committee increased the base salaries of Mr. Sifford and Ms. Yearwood to
keep their respective salaries competitive. The base salaries of the other named
executive officers were not adjusted. The following base salaries are effective
for the Company’s named executive officers for fiscal 2013:

 

Name  Title  Base
Salary           Clifton E. Sifford  President, Chief Executive Officer and
Chief Merchandising Officer  $575,000            W. Kerry Jackson  Senior
Executive Vice President, Chief Operating and Financial Officer and Treasurer 
$520,000            Timothy T. Baker  Executive Vice President - Store
Operations  $500,000            Carl N. Scibetta  Executive Vice President –
General Merchandise Manager  $350,000            Kathy A. Yearwood  Senior Vice
President – Controller and Chief Accounting Officer  $215,000 

 

2. Grants of Restricted Stock and Stock Options

 

The Committee approved grants of restricted stock to all of the Company's named
executive officers and other key personnel under the Shoe Carnival, Inc. 2000
Stock Option and Incentive Plan. Grants to the Company's named executive
officers were as follows:

 

Name  Shares Awarded  Clifton E. Sifford   30,000  W. Kerry Jackson   20,000 
Timothy T. Baker   15,000  Carl N. Scibetta   15,000  Kathy A. Yearwood   7,500 

 

The restricted shares will vest upon the achievement of specified levels of
annual earnings per diluted share during a six-year period.

 

 

 

 

3. Annual Incentive Compensation for Fiscal 2013

 

The Committee established the performance criteria and targets for the fiscal
2013 bonus payable in fiscal 2014 under the Company's 2006 Executive Incentive
Compensation Plan. The performance criterion is operating income before bonus
expense. Subjective factors based on an executive's individual performance can
reduce an executive's bonus. As Chief Executive Officer, Mr. Sifford's bonus
target is 80% of his salary but he can earn up to 125% of his salary if all
performance targets are met. The bonus target for Messrs. Baker, Jackson, and
Scibetta is 60% of their salary but they can earn up to 100% of their salary if
all performance targets are met. The bonus target for Ms. Yearwood is 40% of her
base salary but she can earn up to 60% of her salary if all performance targets
are met.

 

4. Director's Compensation

 

The Company pays to non-employee Directors an annual retainer of $20,000. The
Chairman of the Audit Committee receives additional annual compensation of
$7,500. The Chairman of the Compensation Committee and the Chairman of the
Nominating and Corporate Governance Committee receive additional annual
compensation of $5,000 and the Lead Director receives additional annual
compensation of $2,000. 

 

Non-employee Directors receive a per meeting fee of $1,000 for each meeting of
the Board and the accompanying committee meetings attended and $1,000 for each
committee meeting attended in person in which the full Board does not meet.  If
the committee meeting is attended by conference call, the non-employee Directors
receive $750.  The Company reimburses all Directors for all reasonable
out-of-pocket expenses incurred in connection with meetings of the Board.

 

Non-employee Directors will annually receive restricted shares valued at $17,500
as of the date of grant under the Company's 2000 Stock Option and Incentive
Plan. The restrictions on the shares lapse on January 2nd of the year following
the year in which the grant was made.

 

 

 

